       Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 1 of 7



 1   Bobbie J. Wilson, Bar No. 148317
     BWilson@perkinscoie.com
 2   Sunita Bali, Bar No. 274108
     SBali@perkinscoie.com
 3   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 4   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 5   Facsimile: 415.344.7050

 6   Attorneys for Defendants Alphabet Inc.
     and Google LLC
 7

 8                              UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11

12   IN RE GOOGLE ASSISTANT PRIVACY             Case No. 5:19-cv-04286-BLF
     LITIGATION
13                                              DEFENDANTS ALPHABET INC. AND
                                                GOOGLE LLC’S MOTION TO DISMISS
14                                              COUNTS 8 AND 9 OF THE FOURTH
                                                AMENDED CONSOLIDATED CLASS
15                                              ACTION COMPLAINT

16                                              Date:       January 6, 2022
                                                Time:       9:00 a.m.
17                                              Dept.:      Courtroom 3, 5th Floor
                                                Judge:      Hon. Beth Labson Freeman
18
19
20
21
22
23
24
25
26
27
28

        DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                  CASE NO. 5:19-CV-04286-BLF
          Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 2 of 7



 1            TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that on January 6, 2022, at 9:00 a.m. in Courtroom 3 of the

 3   United States District Court for the Northern District of California, located at 280 South 1st

 4   Street, San Jose, California 95113, Defendants Alphabet Inc. and Google LLC (collectively,

 5   “Google”) move, under Federal Rule of Civil Procedure 12(b)(6), to dismiss with prejudice

 6   Counts 8 and 9 of the Fourth Amended Consolidated Class Action Complaint (“4AC”) for failure

 7   to state a claim upon which relief may be granted.

 8            STATEMENT OF ISSUES

 9            1.     Have Plaintiffs Edward Brekhus and Jon Hernandez (“Plaintiffs”) alleged

10   sufficient facts to plausibly state a claim for violations of California’s Consumer Legal Remedies

11   Act, Cal. Civ. Code § 1750, et seq. (“CLRA”) (Count 8) or for common law fraud (Count 9)?

12                        MEMORANDUM OF POINTS AND AUTHORITIES

13   I.       INTRODUCTION

14            The Court has already dismissed Counts 8 and 9 once, and in doing so, noted that it

15   “remains skeptical that Plaintiffs can fix the identified defects.” Order on Defs.’ Mot. to Dismiss

16   the Third Consolidated Am. Compl. (“Order”) at 27, (July 1, 2021), ECF No. 138. The Court’s

17   skepticism was justified—Plaintiffs’ amended allegations do not come close to stating a claim

18   under the CLRA, or for fraud. Both of these claims are premised on a software update that

19   inadvertently caused some Google Home devices to activate based on alarm events (i.e., a “bug”),

20   and that was “rolled back” promptly after discovery. And Plaintiffs do not even allege that they

21   experienced the bug. Plaintiffs cannot allege fraud based on a bug experienced by others. The

22   Court should dismiss Counts 8 and 9 with prejudice.

23   II.      REQUEST FOR JUDICIAL NOTICE

24            Google requests that the Court consider Exhibits A and B attached to the declaration of

25   Sunita Bali (“Bali Decl.”). Exhibit A is properly incorporated by reference into the 4AC because

26   Plaintiffs refer to it extensively to support Counts 8 and 9. Order at 6; see, e.g., 4AC ¶¶ 118-122,

27   281. Because Exhibit B is a publicly available blog post, its existence is a judicially noticeable

28   fact. See Order at 7; see also Opperman v. Path, Inc., 84 F. Supp. 3d 962, 976 (N.D. Cal. 2015).
                                                       1
           DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                     CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 3 of 7



 1   III.   STATEMENT OF FACTS

 2          Counts 8 and 9 are premised on a software bug. Google’s paid subscription service, Nest

 3   Aware, includes an optional sound sensing feature that sends an alert to a user’s phone if their

 4   device, including Nest and Google Home speakers and displays, detects “critical sounds” like a

 5   smoke alarm or breaking glass. Bali Decl., Ex. B.

 6          In late July 2020, a bug in a software update accidentally enabled these alerts for some

 7   Google Home users who either had not subscribed to Nest Aware or had subscribed but not

 8   enabled the sound sensing feature. See 4AC ¶¶ 116-120; see also Bali Decl., Ex. A (“‘A recent

 9   software update enabled these alerts on some of our speakers that didn’t have a subscription, but

10   we’ve since rolled that back,’ a Google spokesperson told Protocol last week.”). Plaintiffs do not

11   allege that they were affected by this bug. Instead, they allege that two users of the online forum

12   Reddit claimed to have experienced the bug. 4AC ¶¶ 116-117.

13          Plaintiffs contend that Google deceived them by representing that users controlled when

14   their Google Home devices were activated, such as by saying a hotword like “Hey Google” or

15   manually activating their device, and failing to inform them that Home devices could be

16   “reprogrammed” to activate “when they detect alarm events such as breaking glass.” 4AC ¶¶ 275-

17   279, 285-289. Plaintiffs further contend that Google intended to add this capability to Home

18   devices at the time of Google’s alleged misrepresentations, as Google “had already begun

19   planning to configure its Google Home Devices to record and transmit audio when the devices

20   detected shattered glass,” filed various patent applications for related technology as early as 2016,

21   and also entered into a partnership with home-security company ADT in 2018. 4AC ¶¶ 108-115.

22   III.   ARGUMENT

23          This is Plaintiffs’ second attempt to plead facts sufficient to state a claim under the CLRA

24   and for fraud, and Plaintiffs again fall short. As with their last complaint, Plaintiffs con tend that

25   Google violated the CLRA by making “improper representations” about Google Home devices,

26   or advertising them “with intent not to sell them as advertised.” 4AC ¶ 280; Order at 25.

27   Similarly, Plaintiffs’ fraud claim is premised on the allegation that Google “informed Plaintiffs

28   that the user is in control of the circumstances under which the Google Home Product would
                                                        2
        DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                  CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 4 of 7



 1   activate, record, and transmit audio” and failed to disclose that Google “had the capability to

 2   reprogram the devices to detect alarm events such as breaking glass.” 4AC ¶¶ 285-289. But

 3   Plaintiffs again do not come close to pleading their fraud allegations “with particularity” as

 4   required by Rule 9(b). See Order at 25. Their claims should be dismissed with prejudice.

 5          To state a claim for fraud, Plaintiffs must allege “a false representation, knowledge of its

 6   falsity, intent to defraud, justifiable reliance, and damages.” Vess v. Ciba-Geigy Corp. USA, 317

 7   F.3d 1097, 1105 (9th Cir. 2003) (internal citation omitted). To the extent Plaintiffs also base their

 8   claims on alleged omissions, see, e.g., 4AC ¶¶ 290-294, they must show: (1) Google “concealed

 9   or suppressed a material fact;” (2) Google was “under a duty to disclose the fact to the plaintiff;”

10   (3) Google “intentionally concealed or suppressed the fact with intent to defraud [them];”

11   (4) Plaintiffs were “unaware of the fact and would have acted otherwise if [they] had known of

12   the concealed or suppressed fact; and (5) as a result of the concealment or suppression of the fact,

13   [Plaintiffs] sustained damage.” Browning v. Am. Honda Motor Co., No. 20-CV-05417-BLF, 2021

14   WL 3022007, at *11 (N.D. Cal. July 16, 2021). Plaintiffs do not plead any of these elements,

15   much less “with particularity.” Order at 25 (quoting Fed. R. Civ. P. 9(b)).

16          First, and most importantly, Plaintiffs have not alleged with particularity a single

17   misrepresentation or actionable omission by Google, in advertising materials or otherwise.

18   Plaintiffs allege that Google represented that Home devices would activate when they detect a

19   hotword or manual activation, see 4AC ¶¶ 46, 62, 107, 252, but even Plaintiffs do not contend

20   those representations were false. Rather, they contend that Google concealed its alleged

21   “capability to reprogram the devices to detect alarm events,” i.e., that Google could update the

22   software. Id. ¶¶ 278, 289. But Google did notify Plaintiffs in its Terms of Service that it could

23   automatically update software. See ECF No. 121 at 55. Thus, Plaintiffs have not plausibly pled a

24   misrepresentation or actionable omission.

25          Second, Plaintiffs have not alleged that Google knew that any alleged misrepresentations

26   were false when made. Even if the alleged misrepresentations were particularly alleged (they

27   were not), Plaintiffs cannot plausibly allege that when they obtained their Home devices in 2018

28   and 2019, Google had knowledge that a software bug would occur in 2020.
                                                       3
        DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                  CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 5 of 7



 1          Third, as to their fraud by omission theory, Plaintiffs do not allege facts showing that

 2   Google had a duty to disclose that it could update the software on Google Home devices to detect

 3   alarm events. Under California law, a duty to disclose may arise when (1) the parties are in a

 4   fiduciary relationship; (2) “defendant has exclusive knowledge of material facts not known or

 5   reasonably accessible to the plaintiff”; (3) “defendant actively conceals a material fact from the

 6   plaintiff”; and (4) “defendant makes partial representations that are misleading because some

 7   other material fact has not been disclosed.” In Re Samsung Galaxy Smartphone Mktg. & Sales

 8   Pracs. Litig., No. 16-CV-06391-BLF, 2020 WL 7664461, at *6 (N.D. Cal. Dec. 24, 2020).

 9   Although Plaintiffs parrot the elements of this test in their allegations, see 4AC ¶ 290, they fail to

10   plead any facts sufficient to trigger this duty. That Google allegedly knew it could release sound

11   sensing technology, 4AC ¶ 278, but had no intent to do so for non-subscribing Home users, is not

12   a material fact that Google had a duty to disclose to all Home device purchasers.

13          Fourth, Plaintiffs do not allege any facts showing any intent to defraud Plaintiffs. To

14   plead intent, they must allege that “Google, at the time of the alleged misrepresentations, had the

15   intent to mislead or omit material information about the future circumstances under which the

16   [Home device] would record audio.” Order at 27. They have not done so. At most, Plain tiffs’

17   allegations show that Google developed sound sensing technology, and that it intended to (and

18   did) launch that optional feature as part of its paid subscription service Nest Aware. 4AC ¶¶ 108-

19   115; see Exs. A, B. Plaintiffs have not plausibly alleged that at the time they obtained their

20   devices in 2018 and 2019, Google intended to activate that feature on Plaintiffs’ devices, or any

21   other devices that were not subscribed to Nest Aware with that feature enabled, and that Google

22   intentionally induced Plaintiffs to obtain those devices by concealing that putative intent. Indeed,

23   their theory is implausible: why would Google deceive Plaintiffs into obtaining Home devices

24   with the end goal of providing them a paid service for free, only to roll it back a fe w days later?

25   And given that the entire purpose of the feature is to alert users when an alarm event occurs, it is

26   implausible to believe Google intended to somehow keep that activation secret. 4AC ¶¶ 116-17.

27   The “obvious alternative explanation”—indeed, the only plausible interpretation—is that Google

28   developed the feature to offer it as part of a paid Nest Aware subscription, and not to release it to
                                                       4
        DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                  CASE NO. 5:19-CV-04286-BLF
       Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 6 of 7



 1   other Home users who did not subscribe to or pay for the service or enable the feature. Eclectic

 2   Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014).

 3          Fifth, the 4AC still is “void of facts that so much as suggest that [Plaintiffs] justifiably

 4   and detrimentally relied on Defendants’ alleged misrepresentations,” Order at 26 -27, or that they

 5   “would have acted otherwise if [they] had known of the concealed or supp ressed fact.” Browning,

 6   2021 WL 3022007, at *11. Plaintiffs only allege that they saw the alleged representations and

 7   obtained the devices “[b]ased on [their] reasonable reliance on these representations.” 4AC ¶¶ 46-

 8   50, 63-66; 276, 287. But it is implausible that Plaintiffs would change their behavior had they

 9   known that Google had the capability to perform software updates (which was disclosed in the

10   Terms of Service), or that Google had the ability to enable devices to detect alarm events and

11   intended to offer that optional feature as part of a paid service. 1 Plaintiffs’ conclusory allegations

12   of reliance cannot support a claim for fraud. See Ferrari v. Mercedes Benz USA, LLC, No. 17-

13   CV-00018-YGR, 2019 WL 2103438, at *4 (N.D. Cal. May 14, 2019).

14          Finally, Plaintiffs do not allege that they were affected, let alone injured, by the alleged

15   fraud: significantly, they do not even allege that their Home devices were activated by alarm

16   events. “[N]amed plaintiffs who represent a class must allege and show that th ey personally have

17   been injured, not that injury has been suffered by other, unidentified members of the class . . . .”

18   Order re Defs.’ Mot. to Dismiss at 11, May 6, 2020, ECF No. 80 (internal citation omitted).

19   Counts 8 and 9 are entirely based on Reddit reports from other users. 4AC ¶¶ 116-118. Plaintiffs

20   cannot bring fraud claims based on a bug that they never experienced. See, e.g., Ferrari, 2019

21   WL 2103438, at *4; Rojas-Lozano v. Google, Inc., 159 F. Supp. 3d 1101, 1114 (N.D. Cal. 2016).

22   IV.    CONCLUSION

23          Defendants respectfully request that this Court dismiss Counts 8 and 9 with prejudice.

24
25
26          1   Brekhus’s CLRA claim also fails because he obtained his Home device for free through

27   a Spotify promotion, so he is not a “consumer” under the CLRA. 4AC ¶ 46; Cal. Civ. Code

28   § 1761(d); Schauer v. Mandarin Gems of Cal., Inc., 125 Cal. App. 4th 949, 960 (2005).
                                                        5
        DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                  CASE NO. 5:19-CV-04286-BLF
      Case 5:19-cv-04286-BLF Document 144 Filed 08/16/21 Page 7 of 7



 1
     DATED: August 16, 2021                     PERKINS COIE LLP
 2

 3                                              By: /s/ Sunita Bali
                                                     Bobbie J. Wilson
 4                                                   Sunita Bali
 5                                              Attorneys for Defendants Alphabet Inc. and
                                                Google LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20
21
22
23
24
25
26
27
28
                                            6
       DEFENDANTS’ MOTION TO DISMISS COUNTS 8 AND 9 OF THE FOURTH AMENDED COMPLAINT
                                 CASE NO. 5:19-CV-04286-BLF
